PER CURIAM.
This appeal is from the decision of the Trademark Trial and Appeal Board,1 dismissing appellant’s opposition to appellee’s application,2 for registration of the mark shown below, for face cream:

Silk

CA82321
Opposition was based on prior use and registration of the mark SILK ’N SATIN, for “beauty lotion for hands and skin,”3 and for “bath oil and a lotion for hands and skin.”4
The board considered the goods of the parties to be closely related. It considered a number of third party registrations cited by appellee, and stated:
[W]e cannot ignore the fact that “SILK” is suggestive as applied to products designed to give the user thereof a soft or smooth skin, and that is is for this reason that others have apparently adopted “silk” as a part of their marks in this field.
The board considered the differences between the marks sufficient to preclude likelihood of confusion.
We agree fully with the reasoning and the decision of the board. The obvious substantial differences between the marks are enough to prevent any reasonable likelihood of confusion, mistake or deception when the marks are applied to the respective goods, especially considering the suggestive nature of the term SILK which appellant admits to exist in this field.
The decision of the board is affirmed.
Affirmed.

. Abstracted at 168 USPQ 543 (1970).


. Serial No. 305,267, filed August 16, 1968.


. Registration No. 691,038, registered January 5, 1960.


. Registration No. 813,619, registered August 23, 1966.